IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                                                                 -o

                                               i   No. 70297-1-1
                     Respondent,                                                     —J
                                                                                            3>-c i
                                                                                            i..n f-ri r
                                                                                     23••

              v.
                                                                                     \JQ

                                                                                     ro
JEROME KEITH JOHNSON,                         ]
                                              I    UNPUBLISHED OPINION               c .




                     Appellant.               ]    FILED:   APR " 7 2014


       Per Curiam — Jerome Johnson appeals from the judgment and sentence

entered after his conviction for one count of second degree theft and one count of

forgery. Johnson contends, and the State concedes, that section 4.7 of the judgment

and sentence contains an erroneous reference to community custody conditions. The

trial court did not impose a term of community custody. Accordingly, we accept the

State's concession and remand solely to permit the trial court to correct the clerical error

in the judgment and sentence.

       Remanded for proceedings consistent with this opinion.

                                                   FOR THE COURT:                           SOFTA E:ourtOF
                                                            C&kS.            u